      Case 3:20-cv-03532-M Document 1 Filed 12/01/20              Page 1 of 8 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

KLAY AKEREDOLU-WEAVER,                         §
                                               §
                              Plaintiff,       §
                                               §      Civil Action No. 3:20-cv-3532
VS.                                            §
                                               §
MRG MERIDIAN APARTMENTS                        §           JURY DEMAND
LTD. and MRG BOULDERS                          §
APARTMENTS LTD.                                §
                                               §
                             Defendants.       §


                           COMPLAINT AND JURY DEMAND

        Plaintiff Klay Akeredolu-Weaver (“Plaintiff” or “Mr. Weaver”), by and through his

undersigned counsel, and for his Complaint in this action against Defendants MRG Meridian

Apartments Ltd. and MRG Boulders Apartments Ltd., (collectively, “Defendants”), hereby

alleges as follows:

                                NATURE OF THE CLAIMS

        1.     This is an action for injunctive and equitable relief, as well as monetary

damages, to redress Defendants’ unlawful employment practices against Plaintiff, including

its discriminatory treatment and harassment of Plaintiff due to his race and gender identity and

its unlawful retaliation against him after he complained about unlawful harassment in the

workplace in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§

2000e et seq. (“Title VII”), and § 21.051 of the Texas Labor Code (“TLC”).

                               JURISDICTION AND VENUE

        2.     The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and




                                              [1]
    Case 3:20-cv-03532-M Document 1 Filed 12/01/20                  Page 2 of 8 PageID 2



1343 as this action involves federal questions regarding the deprivation of Plaintiff’s rights

under Title VII. The Court has supplemental jurisdiction over Plaintiff’s related claims arising

under state and local law pursuant to 28 U.S.C. § 1367(a).

       3.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because

Defendants are residents and have a principal place of business in this judicial district.

                                  ADMINISTRATIVE PROCEDURES

       4.      Prior to the filing of this Complaint, Plaintiff filed a charge of discrimination

with the Equal Employment Opportunity Commission (“EEOC”), alleging violations of Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq. (“Title VII”).

       5.      Plaintiff was issued a notice of right to sue by the EEOC on September 2, 2020.

       6.      Any and all other prerequisites to the filing of this suit have been met.

                                            PARTIES

       7.      Plaintiff Klay Akeredolu-Weaver is a resident of Lubbock County, Texas. At

all relevant times, Plaintiff is and has been a resident of the State of Texas and met the

definition of an “employee” under all applicable statutes.

       8.      Upon information and belief, Defendants MRG Meridian Apartments Ltd.

(“Meridian”) and MRG Boulders Apartments Ltd. (“Boulders”) is engaged in multifamily

property rental. At all relevant times, Meridian and Boulders have met the definition of an

“employer” under all applicable statutes.

                                 FACTUAL ALLEGATIONS

      9.      Plaintiff is a former employee of both Meridian and Boulders.

      10.     Plaintiff is a black, transgender man.

      11.     Plaintiff began his employment at Meridian on or about June 2019 as a


                                                [2]
     Case 3:20-cv-03532-M Document 1 Filed 12/01/20                Page 3 of 8 PageID 3



Maintenance Man. Plaintiff was first brought on in a contract position and became a full-time

employee on or about August 7, 2019.      Plaintiff was a model employee and had been able to

complete all tasks assigned in a timely and efficient matter. Plaintiff had not been written up

while employed at Meridian or Boulders. Plaintiff received five-star evaluations and even a pay

raise.

Outing of Transgender Identity at Meridian

         12.   Plaintiff did not tell anyone at Meridian of his gender identity- a transgender man,

as there are concerns of safety and ridicule when stating one’s gender identity. Even on social

media, Plaintiff did not befriend anyone at Meridian or Boulders to keep his identity and life

outside of work separate.

         13.   However, an employee at Meridian found out that Plaintiff was a transgender man

and told other employees, which then was told to others, including a tenant residing at Meridian.

Plaintiff officially found out he was outed on or around October 19, 2019 when the resident

privy to the conversation approached Plaintiff and asked him about his gender identity.

Change in Workplace Conditions

         14.   Once Plaintiff was outed, the workplace for Plaintiff changed significantly. There

were already charged, and harmful rhetoric spoken about lesbian, gay, bisexual, transgender,

queer (LGBTQ) people at Meridian; however, the conversations and actions became more

targeted toward Plaintiff. The maintenance supervisor, Keith Lasley became very hostile toward

Plaintiff.

         15.   Mr. Lasley was suddenly critical of Plaintiff’s work and even tried to blame a

lower tenant occupancy rate at Meridian on Plaintiff, which at the time, occupancy was at 94%,

which is a very good occupancy rate.




                                               [3]
     Case 3:20-cv-03532-M Document 1 Filed 12/01/20                Page 4 of 8 PageID 4



        16.    Mr. Lasley even sought to terminate Plaintiff, and shared his intentions with a

lead maintenance man, David Bergantino. Mr. Lasley demanded that Mr. Bergantino find a

reason to write-up Plaintiff three times, which would result in termination. Mr. Lasley sought to

replace Plaintiff with another employee. Mr. Bergantino refused, as Plaintiff was an excellent

employee. Additionally, Mr. Lasley refused to consider Plaintiff for an open assistant supervisor

position, even when the person who was offered the position refused and recommended Plaintiff.

        17.    Plaintiff grew tired of the harassment and bullying that was taking place at

Meridian. Plaintiff along with another employee filed a statement with HR on or about March

2020.

        18.    Shortly after the filing of the statement with HR, Plaintiff was terminated. While

the claim was that Plaintiff was laid off due to Covid-19, the only maintenance men who were

laid off were Plaintiff and the other employee who filed the complaint.

Move to Boulders’ Property

        19.    Plaintiff was transferred to Boulders on or around end of July 2020. At first when

Mr. Lasley made the call to Plaintiff, Plaintiff was only offered a contract position as a painter,

which he refused. It was not until Plaintiff contacted the Human Resources department and a

conference call among Mr. Lasley, the HR representative, Kelly, and Plaintiff revealed that

Plaintiff was supposed to be offered a full-time maintenance position.

        20.    Plaintiff accepted the position and returned to work at Boulders as a full-time

Maintenance Man. However, because the system showed Plaintiff as terminated, Plaintiff had

to complete new hire paperwork, and lost access to all employee records prior to his re-hire date.

        21.    Upon moving to Boulders, the work environment for Plaintiff did not change.

Plaintiff was not issued a set of keys in a timely manner, which limited his ability to do the job




                                                [4]
     Case 3:20-cv-03532-M Document 1 Filed 12/01/20                 Page 5 of 8 PageID 5



needed. Plaintiff was locked out of apartments which he was assigned to make ready for

incoming tenants.       Plaintiff had to constantly deal with hostility from co-workers and

management.       Plaintiff had to continually advocate for his rental discounts and for pay

discrepancies.

       22.       The environment became so toxic that Plaintiff resigned his position at Boulders

and obtained a new job with reduced pay in a different industry. Additionally, Plaintiff sought

counseling services and was prescribed anti-depressants.

                                   FIRST CAUSE OF ACTION

                            (Discrimination in Violation of Title VII of

             the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.)

      23.        Plaintiff hereby repeats and realleges the allegations in each of the preceding

paragraphs as if fully set forth herein.

      24.        Defendants’ conduct as alleged at length herein constitutes discrimination based

on gender identity in violation of Title VII.

      25.        As a direct and proximate result of Defendants’ unlawful discriminatory conduct,

Plaintiff has suffered and continues to suffer monetary and/or economic damages, including, but

not limited to, loss of past and future income for which he is entitled to an award of monetary

damages and other relief.

                                 SECOND CAUSE OF ACTION

                         (Retaliation for Engaging in Protected Activity)

     26.         Plaintiff hereby repeats and realleges the allegations in each of the preceding

paragraphs as if fully set forth herein.

     27.         Defendants’ conduct as alleged above constitutes retaliation against the Plaintiff




                                                 [5]
     Case 3:20-cv-03532-M Document 1 Filed 12/01/20               Page 6 of 8 PageID 6



because he engaged in activities protected by Title VII.

     28.       As a direct and proximate result of Defendants’ unlawful retaliatory conduct,

Plaintiff has suffered and continues to suffer monetary and/or economic damages, including, but

not limited to, loss of past and future income for which he is entitled to an award of monetary

damages and other relief.

                                  THIRD CAUSE OF ACTION

                     (Discrimination in Violation of the Texas Labor Code)

     29.       Plaintiff hereby repeats and realleges the allegations in each of the preceding

paragraphs as if fully set forth herein.

     30.       Defendants’ conduct as alleged above constitutes unlawful discrimination based

on gender identity in violation of the Texas Labor Code.

     31.       As a direct and proximate result of Defendants’ unlawful retaliatory conduct,

Plaintiff has suffered and continues to suffer monetary and/or economic damages, including, but

not limited to, loss of past and future income for which he is entitled to an award of monetary

damages and other relief.

                                  THIRD CAUSE OF ACTION

                        (Retaliation for Engaging in Protected Activity)

     32.       Plaintiff hereby repeats and realleges the allegations in each of the preceding

paragraphs as if fully set forth herein.

     33.       Defendants’ conduct as alleged above constitutes retaliation against the Plaintiff

because he engaged in activities protected by Title VII.

     34.       As a direct and proximate result of Defendants’ unlawful retaliatory conduct,

Plaintiff has suffered and continues to suffer monetary and/or economic damages, including, but




                                               [6]
     Case 3:20-cv-03532-M Document 1 Filed 12/01/20               Page 7 of 8 PageID 7



not limited to, loss of past and future income for which he is entitled to an award of monetary

damages and other relief.

                                   FIFTH CAUSE OF ACTION

                          (Hostile and Abusive Working Environment)

     35.       Plaintiff hereby repeats and realleges the allegations in each of the preceding

paragraphs as if fully set forth herein.

     36.       Defendants’ conduct as alleged above constitutes a hostile and abusive working

environment in violation of Title VII and the Texas Labor Code.

     37.       As a direct and proximate result of Defendants’ hostile and abusive working

environment, Plaintiff has suffered damages for which he is entitled to an award of monetary

damages and other relief.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Court enter judgment in his favor and against

Defendant, containing the following relief:

       A.      An injunction and order permanently restraining Defendants from engaging in

such unlawful conduct;

       B.      An award of damages in an amount to be determined at trial, plus prejudgment

interest, to compensate Plaintiff for all monetary and/or economic damages, including, but not

limited to, the loss of past and future income, wages, compensation, job security and other

benefits of employment;

       C.      An award of damages in an amount to be determined at trial, plus prejudgment

interest, to compensate Plaintiff for all non-monetary and/or compensatory damages, including,

but not limited to, compensation for his severe mental anguish and emotional distress,




                                              [7]
     Case 3:20-cv-03532-M Document 1 Filed 12/01/20                 Page 8 of 8 PageID 8



humiliation, depression, embarrassment, stress and anxiety, loss of self-esteem, self-confidence

and personal dignity, and emotional pain and suffering and any other physical or mental injuries;

       D.      An award of damages for any and all other monetary and/or non-monetary losses

suffered by Plaintiff in an amount to be determined at trial, plus prejudgment interest;

       E.      An award of punitive damages;

       F.      An award of costs that Plaintiff has incurred in this action, as well as Plaintiff’s

reasonable attorneys’ fees to the fullest extent permitted by law; and

       G.      Such other and further relief as the Court may deem just and proper.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

Dated: December 1, 2020.

                               [Pro Hac Vice Motion Forthcoming]



                                              Respectfully submitted,



                                              ________________________________
                                              Fran Watson, Attorney at Law
                                              Texas State Bar No.: 24070816
                                              6200 Savoy Dr. Suite 1202
                                              Houston, Texas 77036
                                              Telephone: (281) 954-0590
                                              Facsimile: (832) 553-1875
                                              E-mail: fran.watson@fwatsonlaw.com




                                                [8]
